DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
3.	The abstract of the disclosure is objected to. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi (US 20180156225 A1).
	Re. claims 1, 9 and 10, Izumi figure 1 discloses a fan management system/method, wherein the method is applied to a server (cooling computer environment of microprocessor 16), and the server includes a plurality of dual-motor fans (12); wherein the method comprises: 
monitoring working performance of each of the plurality of dual-motor fans in real-time (rotational speed sensors 20A and 20B); and 
determining whether the working performance of the dual-motor fan is normal, 
if the working performance is normal, instructing the dual-motor fan to continue to operate with normal performance (rotational speed is at or above speed “N1”, ¶. [0022] wherein the fan continues normal operation Fig. 2A); 
if the working performance is not normal (“the abnormality decision control unit 28 judges that the fan motor 14 is abnormal, when the rotational speed N of the fan motor 14 is less than the predetermined rotational speed N1” ¶. [0022] and Fig. 2B), instructing a single-motor fan that has no abnormality in the dual-motor fan to operate with a preset compensation strategy (see Fig. 3, ¶. [0027]); the preset compensation strategy is a strategy for performing performance compensation for a single-motor fan that has no abnormality to normal performance of a dual-motor fan (¶. [0028]).
	Re. claim 2, Izumi discloses wherein the working performance of the dual-motor fan includes a speed and/or a duty cycle of the single-motor fan in the dual-motor fan (see Fig. 2 A-B).
	Re. claim 3, Izumi discloses wherein said monitoring of the working performance of the dual-motor fan in real-time comprises: monitoring an ambient temperature and a temperature of an internal component of the server in real-time by a management unit of the server; and calculating a speed of the dual-motor fan according to the ambient temperature and the temperature of the internal component of the server by the management unit of the server (¶. [0020]).
Re. claim 5, Izumi discloses wherein calculating the speed of the single-motor fan comprises: any one or a combination of a linear speed control method and a proportional-integral-derivative speed control method (linear region during T1 and T2 for controlling the speed in Fig. 2 A-B).
Re. claim 6, See Fig. 2A-B
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Izumi (US 20180156225 A1).
Re. claim 4, Izumi discloses wherein the internal component of the server includes a processor, a memory, and a dual in-line memory module (Izumi discloses a computer environment consists of the central processing unit (18). It’s well known that CPU is defined as an IC that contains a CPU that contains memories, peripheral interfaces, and other components of a computer; thus, it would have been obvious to implement the Izumi invention for cooling a processor, a memory, and a dual in-line memory module).
6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Izumi (US 20180156225 A1) in view of Kern et al. (US 20110115423 A1).
	Re. claims 7-8, Izumi discloses wherein “when the abnormality decision control unit 28 determines that the fan motor 14A is abnormal, the abnormality decision control unit 28 controls the fan motor 14B other than the fan motor 14A at a higher rotational speed compared to that before the determination of abnormality of the fan motor 14A. Consequently, the fan motor 14B can make up for the degradation of performance in cooling the CPU 16 and the like caused by the abnormality of the fan motor 14A.”¶. [0067]. Azumi does not disclose increasing the duty cycle by a preset compensation duty cycle “20-40%”. However, it commonly known that the speed control circuits can boost speed by increasing a duty cycle of the PWM signal as taught by Kern “if for example the motor 102 is driving a cooling fan 110, the fan speed control device may update the input command based on one or more temperatures measured in the location to be cooled. Thus in this example, if the temperature measured was too hot, the control device might send an input command to increase the PWM duty cycle drive, e.g. to increase the rotational speed of the rotor 202, thereby increasing air circulation and removing the excess heat.”  ¶. [0062]. The cited references disclose the claimed invention except for duty cycle range “20-40%”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the duty cycle range “20-40%”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846